Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 9, 2022  has been entered. 
Claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-63 are currently pending as per claims filed 5/92022. Claims  14, 15, 19-21, 32, 33, 49, 52, 55, 57 have been amended, claim 16, 50, 51, and 56 have been canceled and claims 60-63 have been newly added by Applicants’ amendment filed on May 9, 2022.
The terminal disclaimer filed on May 9, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,428,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claims  14, 15, 19-21, 32, 33, 49, 52, 55, 57, the rejection of claim 15-17, 49-51, 55 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Nonstatutory double patenting rejection
In view of Applicants’ terminal disclaimer over U.S. Patent 10,428,141, the rejection of claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-63 over any of claims 1-13 of US Patent 10,428,141 has been withdrawn.  

Conclusion
Claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-63 are allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633